UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end: 6/30 Date of reporting period:12/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. IMS Capital Value Fund IMS Strategic Income Fund IMS Dividend Growth Fund Semi-Annual Report December 31, 2011 Fund Advisor: IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, OR97086 Toll Free (800) 934-5550 IMS Capital Value Fund Management’s Discussion and Analysis Dear Fellow Shareholder, The IMS Capital Value Fund returned +15.30% for the quarter and -15.90% for the six months ended December 31, 2011.The S&P 500 Index, the Fund’s benchmark, returned +11.82% and -3.70% respectively, over the same periods. The equity markets experienced extreme volatility, both positive and negative, during the six-month period.First the markets moved sharply down on fears of a default by Greece, fears of a U.S. Government shutdown and a first-ever downgrade of U.S. Government debt.Markets worldwide went into a tailspin.These market movements, fears and events caused many equity investors to sell in a panic and seek out the perceived safety of short-term, U.S. Treasuries, bonds, gold and cash.It was a classic flight to safety. The second half of the period brought extreme volatility to the upside as suddenly the tide shifted and investors began to focus on strong corporate earnings and improving economic data in terms of jobs, housing and a possible Greek bailout.Money came rushing back into equities and almost all the major indexes posted double digit returns for the fourth quarter. This environment was not unlike the prior six months, which was also characterized by extreme volatility, tied to world events such as demonstrations and military conflicts in the Middle East and earthquakes followed by nuclear disasters in Japan.Yet, in between each of these events, the U.S. stock market as measured by the S&P 500 Index, usually managed to claw its way back to near record territory. This volatility certainly tested the nerve of most investors and led many to eventually capitulate.Yet throughout all the volatility, the U.S. economy and the profits of U.S. companies continued to advance, almost without interruption. The Fund is positioned in sectors that we believe will benefit from an improving economy. The Fund has substantial weightings in the consumer cyclical (22.29%), technology (20.23%) and industrial (8.87%) sectors.All three sectors posted positive returns during the fourth quarter, while the defensive sectors, that we underweighted, such as consumer staples and utilities, posted flat to negative returns. We believe the housing market is destined to begin a recovery soon, and quite possibly, already has.The average number of new homes built over the last 4 years is simply unsustainable.Demand from immigration and new home formation (kids growing up who need their own homes) has not subsided, neither has the loss of 200,000 to 300,000 homes per year to fire, tornado, flood, demolition and other causes.D.R. Horton (DHI) is the largest position in our Fund for good reason.It is the best-run homebuilder in the industry, in our view; it went up +39.49% during the quarter and +9.46% during the six-month period, which made it our best performing holding, and we don’t think it’s done yet.In terms of performance detractors, US Airways (LCC) dropped -43.10% over the six-month period in sympathy with the bankruptcy of American Airlines.However, it has since reported strong earnings and its stock has rebounded sharply. Going forward, we continue to focus on undervalued stocks that are seasoned and that are showing signs of positive business momentum.Thank you for investing along side us in the IMS Capital Value fund as we continue building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The chart above assumes an initial investment of $10,000 made on December 31, 2001 and held through December 31, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Strategic Income Fund Management’s Discussion and Analysis Dear Fellow Shareholder, The IMS Strategic Income Fund returned +.33% for the quarter and -9.54% for the six months ended December 31, 2011.The Barclays Capital Aggregate Bond Index, the Fund’s benchmark, returned +1.12% and +4.98%, respectively, over the same periods. The equity and fixed income markets experienced extreme volatility, both positive and negative, during the six-month period.Fears of a default by Greece, fears of a U.S. Government shutdown and a first-ever downgrade of U.S. Government debt roiled markets worldwide.These market movements, fears and events caused many investors to seek safety in short-term U.S. Treasuries, highly-rated bonds, gold and cash.Bonds issued by the U.S. government, low-yielding short-term U.S. Corporate bonds, gold and money market instruments experienced huge inflows.Generally speaking, the highest rated, lowest yielding bonds of the safest and largest U.S. companies did the best.These types of bonds make up a very small percentage of the holdings in the IMS Strategic Income Fund.We have avoided these bonds due to their historically low yields (1-2%) and their risk of price decline if interest rates rise. However, over the past six months, these investments have been popular and have performed well. The second half of the period brought extreme volatility to the upside as suddenly the tide shifted and investors began to focus on strong corporate earnings and improving economic data in terms of jobs, housing and a possible Greek bailout.Money came rushing back into equities and higher yielding bonds started to rebound as well. This environment was not unlike the prior six months, which was also characterized by extreme volatility, tied to world events such as demonstrations and military conflicts in the Middle East and earthquakes followed by nuclear disasters in Japan.This volatility certainly tested the nerve of most investors and led many to eventually capitulate.Yet throughout all the volatility, the U.S. economy and the profits of U.S. companies continued to advance almost without interruption. We are bullish on the economy and see the current recovery gaining steam.High yield bonds tend to perform well when the economy is coming out of a recession.While we may have been early, our holdings in various high yield bonds should perform well if the economy continues to improve.The Fund also has substantial weightings in income-oriented equity investments that typically do well as the economy improves.At year end, 62% of the Fund’s assets were invested in bonds and the balance was invested in a mix of income-producing equities such as real estate investment trusts (REITs), preferred stocks, business development companies (BDCs) and dividend-paying common stocks. The Fund has consistently paid a monthly dividend for nearly 10 years now.We place a high priority on continuing to pay dividends and in keeping the monthly payout as steady as possible.We feel that many of the bonds that we own in the Fund, that have come down in price in the current environment which favors safety, will ultimately end up rewarding us in the future as investors begin seeking yield again. We believe this will eventually lead to higher prices for the bonds we own and in turn, higher prices on the shares of our Fund. Going forward, we continue to focus on finding the best balance between high current income, reasonable volatility and moderate appreciation.Our job is to try and be “strategic” by being in the right types of investments at the right times.We thank you for investing along side us in the IMS Strategic Income Fund as we continue building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Barclays Capital Aggregate Bond Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through December 31, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original IMS Dividend Growth Fund Management’s Discussion and Analysis Dear Fellow Shareholder, The IMS Dividend Growth Fund returned +11.41% for the quarter and -3.32% for the six months ended December 31, 2011.The S&P 500 Index, the Fund’s benchmark, returned +11.82% and -3.70% respectively, over the same periods.The Fund’s results were roughly in-line with the S&P 500 Index, which is made up primarily of large cap, U.S. stocks.We viewed our results as positive and the Fund slightly beat the results of the Index, even though the Fund had exposure to small cap, mid cap and international stocks, which were sectors that significantly trailed the index during the six-month period. The equity markets experienced extreme volatility, both positive and negative, First, the markets moved sharply down on fears of a default by Greece, fears of a U.S. Government shutdown and a first-ever downgrade of U.S. Government debt.Markets worldwide went into a tailspin.These market movements, fears and events caused many equity investors to sell in a panic and seek the perceived safety of short-term, U.S. Treasuries, bonds, gold and cash.It was a classic flight to safety. The second half of the period brought extreme volatility to the upside as suddenly the tide shifted and investors began to focus on strong corporate earnings and improving economic data in terms of jobs, housing and a possible Greek bailout.Money came rushing back into equities and almost all the major averages posted double digit returns for the fourth quarter. This environment was not unlike the prior six months, which was also characterized by extreme volatility, tied to world events such as demonstrations and military conflicts in the Middle East and earthquakes followed by nuclear disasters in Japan.Yet, in between each of these events, the U.S. stock market, as measured by the S&P 500 Index, usually managed to claw its way back to near record levels. This volatility certainly tested the nerve of most investors and led many to eventually capitulate.Yet throughout all the volatility, the U.S. economy and the profits of U.S. companies continued to advance, almost without interruption. At year end, the Fund’s top three sector weightings were industrials 15.10%, technology 16.57% and energy 12.47%.We believe these sectors will continue to outperform the more defensive areas such as consumer staples and utilities, just as they did during the fourth quarter.The two sectors with the smallest weighting in the Fund were utilities 2.35% and consumer staples 5.08%.Going forward we will likely keep our weightings in the defensive sectors low and may increase our weightings in the economically sensitive sectors if the economy continues to show signs of strength.A few of the best performing stocks in the Fund during the period included Terra Nitrogen (TNH) and Advance America (AEA) up nearly 22% and 30% respectively.Terra Nitrogen is an agriculture company that makes fertilizer products in the Midwest.Their current dividend exceeds 8% and they trade at a modest P/E of 14.Advance America provides cash advance services in the United States and abroad at over 2,400 locations.The company offers various types of short-term credit products.The company also offers a fee-based credit services package to assist customers in trying to improve their credit.In addition, it sells prepaid debit cards, money orders and provides money transfer services. Its current dividend yield is a little over 2.5% and it trades at a low price to earnings ratio of 9. Stocks that detracted from performance included American Greetings, the world’s largest greeting card company, which was down -48%.It missed Q3 2011 earnings estimates as sales volumes declined. The company has been restructuring and management recently authorized a $75 million stock buyback.The stock appears cheap, trading at a little over 6 times earnings.Telecom Corporation of New Zealand, a telecommunications provider was also down -21% during the period.The company recently announced an agreement to sell the Apple iPhone and its well-covered dividend produces a yield of over 8%.American Greetings and Telecom Corporation of New Zealand both dipped primarily due to analysts lowering their expectations; however, both companies pay a significant dividend, carry minimal debt, and their balance sheets are strong. The Fund is very well diversified:32% of the Fund is invested in large cap stocks, 28% in mid cap and 39% in small cap.In terms of the breakout between domestic and international, the mix is 71% U.S. and 28% International.The companies in the Fund are regularly raising their dividends and the average company yield is close to 5%. Looking forward, we see an improving economy and we have the Fund positioned accordingly.We believe that most of the companies in the Fund have strong competitive advantages that should enable them to deliver steady earnings and rising dividends for years to come.We thank you for investing right along side us, in the IMS Dividend Growth Fund, as we continue building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through December 31, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Fund Holdings – (Unaudited) 1As a percent of net assets. The investment objective of the IMS Capital Value Fund is long-term growth from capital appreciation and, secondarily, income from dividends and interest. The Capital Value Fund invests primarily in the common stocks of mid-sized U.S. companies generally having a total market capitalization of $2 billion to $11 billion. 1As a percent of net assets. The investment objective of the IMS Strategic Income Fund is current income, and a secondary objective of capital appreciation. In pursuing its investment objectives, the Strategic Income Fund generally invests in corporate bonds, government bonds, dividend-paying common stocks, preferred and convertible preferred stocks, income trusts (including business trusts, oil royalty trusts and real estate investment trusts), money market instruments and cash equivalents. The Strategic Income Fund may also invest in structured products, such as reverse convertible notes, a type of structured note. Under normal circumstances, the Strategic Income Fund will invest at least 80% of its assets in dividend paying or other income producing securities. Fund Holdings – (Unaudited) - continued 1As a percent of net assets. The investment objective of the IMS Dividend Growth Fund is long-term growth from capital appreciation and dividends. The Dividend Growth Fund invests primarily in a diversified portfolio of dividend–paying common stocks. The Dividend Growth Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to include small-, mid- and large-cap companies with dividend yields and dividend growth rates that exceed the average of the S&P 500® Index. Availability of Portfolio Schedules – (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of the Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 through December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is only useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Expenses Paid IMS Funds Beginning Ending During the Period* Account Value Account Value July 1, 2011 - July 1, 2011 December 31, 2011 December 31, 2011 Capital Value Fund Actual $ $ $ Hypothetical** $ $ $ Strategic Income Fund Actual $ $ $ Hypothetical** $ $ $ Dividend Growth Fund Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the partial year period). The annualized expense ratios for the Capital Value Fund, Strategic Income Fund, and the Dividend Growth Fund were 1.93%, 2.03%, and 2.13%, respectively. ** Assumes a 5% annual return before expenses. IMS Capital Value Fund Schedule of Investments December 31, 2011 (Unaudited) Common Stocks - 100.13% Shares Fair Value Consumer Discretionary - 22.29% DISH Network Corp. - Class A $ D.R. Horton, Inc. Goodyear Tire & Rubber Co. / The (a) H&R Block, Inc. Newell Rubbermaid, Inc. Service Corporation International TRW Automotive Holdings Corp. (a) Whirlpool Corp. Energy - 11.85% Alpha Natural Resources, Inc. (a) Denbury Resources, Inc. (a) Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Rowan Companies, Inc. (a) Ultra Petroleum Corp. (a) Financials - 11.36% E*TRADE Financial Corp. (a) First American Financial Corp. Hartford Financial Services Group, Inc. / The KeyCorp Lincoln National Corp. Principal Financial Group, Inc. Health Care - 13.43% Cooper Companies, Inc. / The Hill-Rom Holdings, Inc. Myriad Genetics, Inc. (a) Omnicare, Inc. WellCare Health Plans, Inc. (a) Zimmer Holdings, Inc. (a) Industrials - 8.87% AGCO Corp. (a) Joy Global, Inc. Ryder System, Inc. US Airways Group, Inc. (a) See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued December 31, 2011 (Unaudited) Common Stocks - 100.13% - continued Shares Fair Value Information Technology - 20.30% DST Systems, Inc. $ Itron, Inc. (a) Jabil Circuit, Inc. Juniper Networks, Inc. (a) Lam Research Corp. (a) Micron Technology, Inc. (a) NVIDIA Corp. (a) OmniVision Technologies, Inc. (a) Riverbed Technology, Inc. (a) Xilinx, Inc. Materials - 8.13% Alcoa, Inc. Cytec Industries, Inc. Schnitzer Steel Industries, Inc. - Class A Titanium Metals Corp. (a) Telecommunication Service - 3.90% MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $50,376,826) Money Market Securities - 0.07% Federated Prime Obligations Fund - Institutional Shares, 0.20% (b) TOTAL MONEY MARKET SECURITIES (Cost $31,755) TOTAL INVESTMENTS (Cost $50,408,581) - 100.20% $ Liabilities in excess of other assets - (0.20)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at December 31, 2011. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments December 31, 2011 (Unaudited) Common Stocks - 27.18% Shares Fair Value Consumer Discretionary - 0.00% Bally Total Fitness Holding Corp. (a) (g) (i) (j) $ 0 Consumer Staples - 0.01% Eurofresh Holding Company, Inc. (a) (g) (i) (j) Energy - 3.02% Seadrill Ltd. Total SA (b) Financials - 9.08% Bank of Nova Scotia Fifth Street Finance Corp. JPMorgan Chase & Co. Prospect Capital Corp. Toronto-Dominion Bank / The Waddell & Reed Financial, Inc. - Class A Health Care - 4.52% Abbott Laboratories Bristol-Myers Squibb Co. Medtronic, Inc. Industrials - 2.96% Deere & Co. R.R. Donnelley & Sons Co. Materials - 4.57% E.I. du Pont de Nemours & Co. Nucor Corp. PPG Industries, Inc. Telecommunication Services - 1.51% Verizon Communications, Inc. Utilities - 1.51% Exelon Corp. TOTAL COMMON STOCKS (Cost $9,039,596) Real Estate Investment Trusts - 4.92% Annaly Capital Management, Inc. Rayonier, Inc. Whitestone REIT - Series B TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,593,723) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued December 31, 2011 (Unaudited) Preferred Securities - 4.87% Shares Fair Value EOS Preferred Corp., 8.500% $ Eurofresh Holding Company, Inc. - Series A, 10.000% (a) (g) (i) (j) GMX Resources, Inc. - Series B, 9.250% TOTAL PREFERRED SECURITIES (Cost $4,478,249) Warrants - 0.00% Bally Total Fitness Holding Corp., expires 09/01/2014 (a) (g) (i) (j) 0 TOTAL WARRANTS (Cost $0) 0 Principal Corporate Bonds - 33.23% Amount Fair Value AGY Holding Corp., 11.000%, 11/15/2014 American Airlines Pass Through Trust 1991, Series 91C2, 9.730%, 09/29/2014 (c) (g) American Casino and Entertainment Properties, LLC, 11.000%, 06/15/2014 Bridgemill Finance, LLC, 8.000%, 07/15/2017 (f) (g) Chukchansi Economic Development Authority, 8.000%, 11/15/2013 (f) CKE Restaurants, Inc., 11.375%, 07/15/2018 Clearwire Communications LLC, 12.000%, 12/01/2015 (f) Edison Mission Energy, 7.750%, 06/15/2016 Edison Mission Energy, 7.000%, 05/15/2017 Gentiva Health Services, 11.500%, 09/01/2018 Morgan Stanley, 11.000%, 03/25/2031 (e) Morgan Stanley, 9.000%, 06/30/2031 (e) (g) O&G Leasing, LLC, 10.500%, 09/15/2013 (a) (d) (f) (g) Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (f) (g) Reddy Ice Corp., 11.250%, 03/15/2013 Rotech Healthcare, Inc., 10.500%, 03/15/2018 Thornton Drilling Co., 5.000%, 06/15/2018 (a) (g) (j) TOTAL CORPORATE BONDS (Cost $14,007,380) Reverse Convertible Bonds - 5.68% Bank of Montreal, 12.140%, 02/10/2012 Bank of Montreal, 13.310%, 02/10/2012 JPMorgan Chase & Co., 18.000%, 06/14/2012 JPMorgan Chase & Co., 10.000%, 02/09/2012 TOTAL REVERSE CONVERTIBLE BONDS (Cost $1,800,000) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued December 31, 2011 (Unaudited) Principal Foreign Bonds Denominated in US Dollars - 22.22% Amount Fair Value Barclays Bank, PLC, 10.500%, 02/03/2026 (e) (g) $ Ceagro Agricola, Ltd. 10.750%, 05/16/2016 (f) China Lumena New Materials Corp., 12.000%, 10/27/2014 (f) Credit Agricole SA, 8.375%, call date 10/13/2019 (e) (f) (h) Grupo Posadas SAB de CV, 9.250%, 01/15/2015 (f) Maxcom Telecommunicaciones SAB de CV, Series B, 11.000%, 12/15/2014 Newland International Properties Corp., 9.500%, 11/15/2014 (f) Petroleos de Venezuela SA, Series 2014, 4.900%, 10/28/2014 Provincia de Buenos Aires, 9.625%, 04/18/2028 (f) UPM-KYMME Corp., 7.450%, 11/26/2027 (f) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $8,287,865) TOTAL INVESTMENTS (Cost $39,206,813) - 98.10% $ Other assets in excess of liabilities - 1.90% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Asset-backed security. (d) Issue is in default. (e) Variable rate security; the rate shown represents the yield at December 31, 2011. (f) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) This security is currently valued by the Advisor, according to fair value procedures approved by the Trust. (h) Perpetual Bond - the bond has no maturity date. (i) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (j) Security is illiquid at December 31, 2011, at which time the aggregate value of illiquid securities is $776,456 or 2.45% of net assets. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Common Stocks - 99.56% Shares Fair Value Consumer Discretionary - 8.84% American Greetings Corp. - Class A $ Asia Entertainment & Resources, Ltd. CEC Entertainment, Inc. Collectors Universe, Inc. Superior Industries International, Inc. Consumer Staples - 5.08% British American Tobacco PLC (a) Philip Morris International, Inc. Energy - 12.47% ConocoPhillips Pioneer Southwest Energy Partners, LP (b) Royal Dutch Shell PLC (a) Spectra Energy Partners LP (b) Total SA (a) YPF Sociedad Anonima (a) Financials - 11.48% Advance America Cash Advance Centers, Inc. BCG Partners, Inc. - Class A Federated Investors, Inc. - Class B Fidelity National Financial, Inc. - Class A First Niagra Financial Group, Inc. New York Community Bancorp, Inc. Health Care - 7.36% Advocat, Inc. National Healthcare Corp. Sanofi (b) Industrials - 15.10% Diana Containerships, Inc. Fly Leasing Ltd. (a) Healthcare Services Group, Inc. Intersections, Inc. Koninklijke Philips Electronics N.V. (c) US Ecology, Inc. Waste Management, Inc. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued December 31, 2011 (Unaudited) Common Stocks - 99.56% - continued Shares Fair Value Information Technology - 16.57% Analog Devices, Inc. $ Ituran Location and Control Ltd. KLA-Tencor Corp. Lexmark International, Inc. - Class A Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. STMicroelectronics N.V. (c) Wayside Technology Group, Inc. Materials - 10.09% PPG Industries, Inc. Quaker Chemical Corp. RPM International, Inc. Southern Copper Corp. Terra Nitrogen Co., LP (b) Telecommunication Services - 10.22% China Mobile Limited (a) Chorus Ltd. (a) (d) HickoryTech Corp. Rogers Communications, Inc. - Class B Telecom Corporation of New Zealand Ltd. (a) Vodafone Group PLC (a) Utilities - 2.35% Entergy Corp. TOTAL COMMON STOCKS (Cost $8,192,623) Money Market Securities - 0.59% Federated Prime Obligations Fund - Institutional Shares, 0.20% (e) TOTAL MONEY MARKET SECURITIES (Cost $47,490) TOTAL INVESTMENTS (Cost $8,240,113) - 100.15% $ Liabilities in excess of other assets - (0.15)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Master Limited Partnership. (c) New York Registry. (d) Non-income producing. (e) Variable rate security; the rate shown represents the yield at December 31, 2011. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Assets and Liabilities December 31, 2011 (Unaudited) IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Assets Investments in securities: At cost $ $ $ At value $ $ $ Dividends receivable Receivable for Fund shares purchased - - Receivable for investments sold - - Prepaid expenses Interest receivable 19 12 Reclaims receivable - Total assets Liabilities Payable for investments purchased - - Cash overdraft - - Payable to Advisor (a) Accrued expenses Payable to administrator (a) Payable to trustees and officers Payable to custodian (a) Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on: Investment securities ) ) ) Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share $ $ $ Redemption price per share (b) $ $ $ (a) See Note 4 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 0.50% on shares redeemed within 90 days of purchase. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Operations For the Six Months Ended December 31, 2011 (Unaudited) IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Investment Income Dividend income (net of foreign withholding tax of $0, $ $ $ $3,700 and $2,379, respectively) Interest income (net of foreign withholding tax of $0, $343 and $0, respectively) Total Income Expenses Investment Advisor fees (a) Administration expenses (a) Sub-TA expenses (a) Registration expenses Legal expenses Audit expenses CCO expenses Custodian expenses (a) Printing expenses Trustee expenses Other expenses (overdraft fees) Miscellaneous expenses Pricing expenses Insurance expenses Total expenses Less: Fees waived by Adviser (a) - - ) Net expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) ) Change in unrealized appreciation (depreciation) on investment securities and foreign currency ) ) ) Net realized and unrealized gain (loss) on investment securities ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) $ ) $ ) (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Statement of Cash Flows For the Six Months Ended December 31, 2011 (Unaudited) Increase/(Decrease) in Cash Cash flows from operating activities: Net increase in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Return of capital distributions received from underlying investments - Accretion of discount/Amortization of premium, net ) Purchase of investment securities ) Proceeds from disposition of long term securities Sales of short term securities, net Increase in receivable for investments sold ) Increase in payable for investments purchased Decrease in dividends and interest receivable Increase in prepaid expenses ) Increase in reclaim receivable ) Decrease in payable to advisor ) Decrease in accrued expenses and expenses payable ) Net realized loss on investment securities Change in unrealized appreciation (depreciation) on investments Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares purchased Amount paid for shares redeemed ) Cash distributions paid ) Increase in custodian overdraft Net cash used in financing activities ) Net change in cash $
